Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 11/9/2017.
2.   Claims 1-25 are cancelled and Claims 26-50 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 26-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. (“Farkas”), U.S. Patent Application Publication No. 20040268166 A1 and Hurd at al. (“Hurd”), U.S. Patent Application Publication No.2014/0092106.
Regarding Claim 26, 47 and 49,  Farkas teaches a circuit comprising peak power setting circuitry to set a peak power value  for an integrated circuit device [para: 0027(a circuit that defines “first threshold” or “second threshold” value)], the integrated circuit device having throttling circuitry to assert a power reducing feature of the integrated circuit device in response to a throttling signal assertion [Para: 0024(a throttle circuit that “place one or more components in low power state”)], the peak power setting circuitry including:

processing circuitry to: determine an approximate peak power (“predetermined threshold”) for the integrated circuit device using the estimated peak power capacity of the power supply [Para: 0024 (“predetermined threshold”) and 0025(where the predetermined “threshold may be based on  the maximum amount of power that can be generated by the power supply”)]; and
determine a peak power (when power consumption falls below “second threshold” i.e., a peak power) for the integrated circuit device by increasing the approximate peak power for the integrated circuit device power is reduced in response to assertion of the throttling signal [Para: 0027(“when power consumption falls below the second threshold … excess power is available … a component in low-power state may be placed in high-power state …”) and 0051].
Farkas does not disclose expressly increasing the approximate peak power for the integrated circuit device depending on an amount by which the integrated circuit device power is reduced in response to the throttling.
In the same field of endeavor (i.e., power control of a device), Hurd teaches determine a peak power for the integrated circuit device by increasing the approximate peak power for the a period of time) if they are operating below power, current … specification limit”) depending on an amount by which the integrated circuit device power is reduced in response to assertion of the throttling [Para: 0011 (turbo boost operation with higher frequency for a “period of time” is associated with power with a limit or threshold as described in 0025, 0029 where the threshold power is to bring core’s operating power back to its specification limit, i.e., increasing the power an amount by which the integrated circuit device power is reduced)].
Accordingly it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Farkas’s teachings of determine a peak power for the integrated circuit device by increasing the approximate peak power for the integrated circuit device power is reduced in response to assertion of the throttling signal with Hurd’s teaching of determine a peak power for the integrated circuit device by increasing the approximate peak power an amount by which the integrated circuit device power is reduced by throttling for the purpose of more efficiently use the package maximum operating current during core turbo operation needs to be active for optimum performance and accordingly, some processor cores could potentially turbo to higher frequency [Hurd, Para: 0010].
Regarding Claim 27, Farkas teaches wherein the value to estimate the peak power capacity of the power supply comprises at least one of a peak battery power, a peak adapter power and a dedicated power supply [Para: 0033(power supply 20) and Fig-1(20)].
Regarding Claims 28, 38 and  50, Farkas teaches wherein the throttling signal assertion indicates that at least one of a threshold voltage, a threshold power and a threshold current has been crossed [Para: 0027(“power consumption” includes current, voltage etc.)].
Regarding Claim 29, Farkas teaches wherein the processing circuitry is to determine at least one further peak power for the integrated circuit device (“second threshold”), the at least one further peak power having a further approximate peak power different from the approximate peak power and wherein the further peak power has a respective further throttling signal to which the integrated circuit device has a corresponding power-reducing response [Para: 0037(“second threshold” is used for a separate throttling to put components in high power state)].
Regarding Claim 30, Farkas teaches wherein the peak power corresponds to a first power limit up to which the integrated circuit is permitted to sustain power for up to a first duration of time whereas the further peak power corresponds to a second power limit up to which the integrated circuit is permitted to sustain power for a second duration of time, wherein the second duration of time is different from the first duration of time [Para: 0037(see the power throttling between first threshold and second threshold where the timing periods are also separate)].
Regarding Claim 31, Farkas teaches correction circuitry to correct the determined peak power for the integrated circuit depending on a number of assertions of the throttling signal in a given time period [Para: 0027, 0037 and 0040, see throttling is performed as needed for a period of time)].
Regarding Claims 32-37 and 39-43, Claims recite different aspects of throttling mechanisms, calculating peak power from power source such as a battery and its type with threshold voltage-power. One of ordinary skill in the art the time of the invention was filed to have modified Farkas’s teachings of throttling mechanism with respect to power source to further achieve different aspects of throttling mechanisms, calculating peak power for and its threshold voltage-
Regarding Claim 44, Farkas teaches wherein the power supply interface is to receive an adapter peak power value and wherein the data processing circuitry is to estimate the peak power capacity of the power supply using the adapter peak power value [Para: 0025((“maximum amount of power” that can be generated by a power supply where the power supply is a power adapter 20)].
Regarding Claim 45, Farkas teaches further comprising the integrated circuit [See Fig-1-7].
Regarding Claim 46, Farkas teaches wherein peak power setting circuitry is included in an embedded controller [Para: 0027, 0037 and 0040, see peak power settings in integrated circuit)].
Regarding Claim 48, Farkas teaches wherein the instructions, when executed, are further to implement an operating system. [Para: 0052(“operating system”)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187